          Case 4:20-cv-00824-JM Document 22 Filed 01/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DAMEON DAVIS,
ADC #153194                                                                        PLAINTIFF

                                    4:20CV00824-JM-JTK

KEONTIS WALKER, et al.                                                         DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 4th day of January, 2021.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
